WESTENHAVER, D. J.:
In Equity
Epitomized Opinion
The Standard Parts Co. brought action against Th« Mfg. Co., charging infringement of two U. S. letters patent owned by the former Co. The defenses were invalidity for lack of novelty and invention, and alsc as to one of the patents, invalidity because of doubh patenting, and as to another, that no action coulc be maintained thereon because a proper disclaimei was not filed within due time after discovery tha' there was included in the patent a material part o: the thing patented of which the securer of the paten' was not the original inventor. If the defenses wer¡ not sustained the infringement was not denied. Hele by the Court in dismissing the .bill:
1. The device in question which related to the driving connections between the rim felly and the auxiliary carrying rim of an automobile wheel, is in valid because of lack of novelty. Every element anc feature of the invention is included in similar de vices patented previously.
2. It being found that the patent was invalid it i: unnecessary" to determine whether the second paten was invalid for double patenting, or whether th< plaintiff was barred from action because of failur< to file a disclaimer.